Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 1 of 16 PageID #: 5871




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 INVENSAS CORPORATION and TESSERA )
 ADVANCED TECHNOLOGIES, INC.,     )
                                  )                   Civil Action No. 19-cv-861-RGA
                Plaintiffs,       )
                                  )                   FILED UNDER SEAL
      v.                          )
                                  )                   CONTAINS RESTRICTED –
 NVIDIA CORPORATION,              )                   OUTSIDE ATTORNEYS’ EYES
                                  )                   ONLY INFORMATION
                Defendant.        )

                   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                 MOTION FOR LEAVE TO AMEND THE COMPLAINT

 Of Counsel:                                   Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
 Michael K. Plimack (mplimack@cov.com)         FARNAN LLP
 Nitin Subhedar (nsubhedar@cov.com)            919 North Market Street, 12th Floor
 Udit Sood (usood@cov.com)                     Wilmington, DE 19801
 Michael E. Bowlus (mbowlus@cov.com)           Telephone: (302) 777-0300
 Ziwei Song (ksong@cov.com)                    Facsimile: (302) 777-0301
 COVINGTON & BURLING LLP                       bfarnan@farnanlaw.com
 Salesforce Tower                              mfarnan@farnanlaw.com
 415 Mission Street, Suite 5400
 San Francisco, CA 94105-2533                  Attorneys for Plaintiffs
 Telephone: (415) 591-6000
 Facsimile: (415) 591-6091

 Dated: July 1, 2020


 Additional counsel located on the following
 page
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 2 of 16 PageID #: 5872




 Robert T. Haslam (rhaslam@cov.com)
 Thomas E. Garten (tgarten@cov.com)
 COVINGTON & BURLING LLP
 3000 El Camino Real
 5 Palo Alto Square
 Palo Alto, CA 94306-2112
 Telephone: (650) 632-4700
 Facsimile: (650) 632-4800

 Matthew Phelps (mphelps@cov.com)
 COVINGTON & BURLING LLP
 The New York Times Building
 620 Eighth Avenue
 New York, NY 10018-1405
 Telephone: (212) 841-1000
 Facsimile: (212) 841-1010
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 3 of 16 PageID #: 5873




                                                TABLE OF CONTENTS



I.     Introduction and Summary ................................................................................................. 1

II.    Argument ............................................................................................................................ 2

       A.         Plaintiffs Diligently Sought Discovery Regarding NVIDIA’s Acquisition
                  of Accused Products, and NVIDIA Unreasonably Delayed for Over Six
                  Months .................................................................................................................... 2

       B.         NVIDIA’s                                                                         Cannot
                  Be Discovered from Its 10-K Reports .................................................................... 5

       C.         NVIDIA Will Not Be Unduly Prejudiced Because the Amended
                  Complaint Asserts the Same Patents and Accuses the Same NVIDIA
                  Products................................................................................................................... 8

III.   Conclusion ........................................................................................................................ 10




                                                                    i
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 4 of 16 PageID #: 5874




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Long v. Wilson,
   393 F.3d 390 (3d Cir. 2004).....................................................................................................10

Other Authorities

Local Rule 16.4 ..............................................................................................................................10




                                                                      ii
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 5 of 16 PageID #: 5875




I.     INTRODUCTION AND SUMMARY

       On the first day of discovery, Plaintiffs requested documents related to sales, delivery,

importation, and distribution of accused products. Had NVIDIA timely responded to these

requests, Plaintiffs would have known prior to the deadline to amend the complaint that NVIDIA

                                 NVIDIA Singapore and NVIDIA International. Instead, NVIDIA

engaged in a campaign of obstruction and delay to ensure that Plaintiffs would not receive this

information until well after the deadline to amend the complaint. When NVIDIA finally provided

the requested discovery, it became clear that among a group of more than 40 wholly-owned

NVIDIA subsidiaries, NVIDIA Singapore appears to generate more than 80 percent of

NVIDIA’s total annual revenue ($9.7 out of $11.7 billion). And now, NVIDIA remarkably tries

to profit from its delay by blaming Plaintiffs for not discovering sooner the information that it

hid for months. The Court should reject NVIDIA’s attempt to benefit from this conduct.

       Notably, NVIDIA does not dispute that NVIDIA Singapore and NVIDIA International

play a meaningful role in the alleged infringement. NVIDIA argues that it would be unduly

prejudiced by the addition of these two subsidiaries as defendants in this action, but that is not

the case. The proposed amended complaint is limited to the exact same series of infringing

NVIDIA products (GPUs and SoCs) designed by the current defendant NVIDIA Corporation and

accused in the original complaint. Accordingly, the amendment would not expand or have any

impact on arguments relating to claim construction, infringement, or validity. Discovery

regarding NVIDIA Singapore and NVIDIA International would be limited, primarily concerning

damages, i.e., sales, delivery, importation, and distribution of the accused products. Such

discovery can easily be completed prior to the December 10, 2020 cut-off. Moreover, including

these subsidiaries will allow the jury to know the full extent of infringement without any

meaningful impact on the conduct of trial.


                                                  1
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 6 of 16 PageID #: 5876




II.     ARGUMENT

        A.         Plaintiffs Diligently Sought Discovery Regarding NVIDIA’s Acquisition of
                   Accused Products, and NVIDIA Unreasonably Delayed for Over Six Months

        In their opening brief, Plaintiffs set forth evidence demonstrating their repeated diligent

efforts to obtain discovery from NVIDIA regarding its acquisition of accused products. D.I. 150

at 3–9. Plaintiffs also set forth evidence demonstrating NVIDIA’s repeated delays in producing

basic information responsive to Plaintiffs’ straightforward discovery requests. Id. NVIDIA’s

opposition brief simply ignores all of these facts. See generally D.I. 158. The truth is that

NVIDIA delayed providing its responsive production for over six months, such that NVIDIA did

not disclose its                                                        until well after the deadline

to amend the complaint.

        On July 30, 2019, the first day of discovery, Plaintiffs requested, for each accused

product, “documents relating to each importation into the United States, including . . . the

importer(s), the port of entry, [and] the person and location to which the shipment was

delivered,” Ex. 31, at 19 (RFP 43). Plaintiffs also requested, on the same day, documents that

“disclose the supply chain for each product, starting with the manufacture of each product (e.g.,

geographic location of manufacture) and ending with the sale of the product (whether made to a

distributor, a wholesaler, a retailers, or directly to a customer), including documents that identify

any third party involved in any part of the supply chain, that party’s role, and the dates of that

party’s involvement.” Id. at 20 (RFP 48). Thus, since discovery began, Plaintiffs have sought

from NVIDIA information regarding its acquisition of accused products, whether through

importation or through third parties involved in its supply chain, such as subsidiaries.



1
 Exhibit numbers 26, 27, and 28 are attached hereto. All other exhibit numbers referenced
herein were attached to D.I. 151.


                                                  2
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 7 of 16 PageID #: 5877




       NVIDIA responded to these requests and others on August 29 by referring Plaintiffs to a

forthcoming production of a “summary of sales information as kept in the ordinary course of

business.” Ex. 5 at 61–63, 69–70. NVIDIA’s reference to this “summary of sales information”

touched off a months-long campaign of delay and obstruction by NVIDIA. For example, on

October 16, Plaintiffs asked NVIDIA to produce the sales information by October 25. Ex. 8.

Plaintiffs also noted that they intended to contact the Court to pursue a resolution if necessary.

Id. NVIDIA responded on October 30 by arguing that a failure to provide a timely response to

discovery does not constitute “any basis for moving to compel.” Ex. 9. Moreover, in a

transparent attempt to delay a motion to compel, NVIDIA stated that it would provide the sales

information a month later “on November 27.” Id. But NVIDIA failed to do even that. Ex. 10.

       After NVIDIA failed to produce the sales information on November 27, Plaintiffs asked

NVIDIA to produce it by December 11 (Ex. 11 at 2), and then asked again for NVIDIA to

produce it by December 27 (Ex. 13). NVIDIA dismissed both of these requests as unreasonable

and moved the goal posts again by vaguely referring to supplementation “in early January.” Exs.

12, 14. Early January came and went, and NVIDIA still did not produce its “summary of sales

information.” Thus, Plaintiffs filed a motion to compel on January 17, 2020. D.I. 82. Only then

did NVIDIA make its first partial production of the “summary of sales information” that it

promised in response to Plaintiffs’ requests from July 2019. Ex. 15.

       NVIDIA’s rolling production continued into February. Ex. 16; Ex. 17 at 88–91. The

completed “summary of sales information” included 52 spreadsheet files, each with hundreds or

thousands of rows and, inexplicably, no product names. The parties conferred regarding the

missing product names in February, and NVIDIA agreed to cure this deficiency by March 16.

D.I. 110 at 2. Thus, NVIDIA is plainly wrong when it alleges that Plaintiffs “waited until April”




                                                  3
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 8 of 16 PageID #: 5878




to confer with NVIDIA regarding its production (D.I. 158 at 4)—Plaintiffs had been asking

NVIDIA about its production continuously for months.

       Following NVIDIA’s supplemental production of product names in March, Plaintiffs

asked NVIDIA in April about NVIDIA’s shifting characterization of the scope of its production.

Although NVIDIA once said that its production was limited to its products that were “sold for

shipment to the United States,” Ex. 5 at 61, 63, 69–70, NVIDIA changed its position in April and

declared retroactively that it produced its worldwide sales “regardless of where the products

were shipped.” Ex. 18 at Attachment p. 3. Plaintiffs’ questioning of NVIDIA regarding this

shipment issue, and Plaintiffs’ ongoing pursuit of their motion to compel, led NVIDIA to finally

disclose in April—after hiding the information for nine months since Plaintiffs first requested

it—that



                                                 . D.I. 136 at 6; Ex. 20. NVIDIA’s

                                           is plainly responsive to Plaintiffs’ day-one requests for

importation and supply chain documentation, and NVIDIA makes no attempt to claim otherwise

or defend its significantly late production of this information.2 Obscuring the subsidiaries’ roles

in this case works to NVIDIA’s advantage because one of them, NVIDIA Singapore, appears to

generate more than 80 percent of NVIDIA’s total revenue. D.I. 151, Ex. 1 ¶ 16.

       NVIDIA claims that amendment should be denied because it objected to providing

discovery on behalf of its subsidiaries (D.I. 158 at 7), but this argument is a red herring. The



2
  NVIDIA also points to the May 4, 2020 discovery order (D.I. 140), in which the Court denied
Plaintiffs’ request for an order compelling NVIDIA to produce records from the files of its
wholly-owned subsidiaries. D.I. 158 at 1, 4. This, too, is a red herring. The May discovery order
in no way limited NVIDIA’s obligation to provide discovery—from its own files—regarding its
                                                   or other third parties.


                                                  4
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 9 of 16 PageID #: 5879




discovery requests at issue here sought documentation from NVIDIA about its acquisition of

accused products. The named defendant’s importation of accused products, and the named

defendant’s supply chain for those products, are certainly proper subjects for discovery. Thus,

NVIDIA was obligated to timely provide its own documentation disclosing

                                                                         regardless of whether it

also produced documents from those companies.

       NVIDIA also claims that amendment should be denied because Plaintiffs defined accused

products in this case as products that were “made, used, offered for sale or sold within the United

States or imported into the United States.” Id. at 8 (quoting Ex. D at 2, 5, 6). This argument is a

red herring too because under this definition, NVIDIA nonetheless

                                                      . Specifically,



                                        , and NVIDIA Corporation

                                                                                          , id.,

meaning that those products are also accused. See also, e.g., Ex. 1 (Proposed Amended

Complaint) ¶¶ 14, 41–42, 89. Thus, Plaintiffs’ definition of accused products provides no excuse

for NVIDIA’s failure to timely disclose                                                               .

       B.      NVIDIA’s                                                                 Cannot Be
               Discovered from Its 10-K Reports

       NVIDIA’s opposition brief does not deny that NVIDIA was obligated to timely produce

documents in response to Plaintiffs’ requests for documentation regarding its importation and

supply chain of accused products, which would have revealed the identities and roles of these

two subsidiaries. See D.I. 158. NVIDIA’s brief also does not attempt to justify its grossly

delayed and incomplete responses to Plaintiffs’ discovery requests. Id. Instead, NVIDIA tries to



                                                 5
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 10 of 16 PageID #: 5880




 shift blame by arguing that Plaintiffs should have determined the role of these subsidiaries on

 their own, citing NVIDIA’s public 10-K reports. This argument should be rejected because the

 10-K reports do not contain the relevant information.

        The 10-K reports merely list all of NVIDIA’s subsidiaries, and the only information

 provided is the name and country of organization of each subsidiary. No information is provided

 about whether these subsidiaries have a role with respect to accused products, and if so, the

 nature of that role. The table below provides the subsidiary information from NVIDIA’s 2018

 10-K report. NVIDIA Singapore and NVIDIA International are bolded.

       NVIDIA Corporation Subsidiary Listed in 2018 10-K Report            Country
  1    Icera LLC                                                           United States
  2    Icera Semiconductor LLC                                             United States
  3    JAH Venture Holdings, Inc.                                          United States
  4    LPN Facilitator LLC                                                 United States
  5    NVIDIA (BVI) Holdings Limited                                       Virgin Islands, British
  6    NVIDIA ARC GmbH                                                     Germany
  7    NVIDIA Brasil Computação Visual Limitada                            Brazil
  8    NVIDIA Development France SAS                                       France
  9    NVIDIA Development UK Limited                                       England and Wales
  10   NVIDIA Development, Inc.                                            Canada
  11   NVIDIA Dutch B.V.                                                   Netherlands
  12   NVIDIA Entertainment Devices (Shanghai) Co., Ltd                    China
  13   NVIDIA FZ-LLC                                                       United Arab Emirates
  14   NVIDIA GK                                                           Japan
  15   NVIDIA Global Ltd                                                   Virgin Islands, British
  16   NVIDIA GmbH                                                         Germany
  17   NVIDIA Graphics Holding Company                                     Mauritius
  18   NVIDIA Graphics Private Limited                                     India
  19   NVIDIA Hong Kong Development Limited                                Hong Kong
  20   NVIDIA Hong Kong Holdings Limited                                   Hong Kong
  21   NVIDIA International Holdings Inc.                                  United States
  22   NVIDIA International, Inc.                                          Cayman Islands
  23   NVIDIA Israel Ltd.                                                  Israel
  24   NVIDIA Italy S.r.l.                                                 Italy
  25   NVIDIA Land Development, LLC                                        United States
  26   NVIDIA Lease Holdings LLC                                           United States
  27   NVIDIA Ltd.                                                         England and Wales
  28   NVIDIA Poland sp.z o.o                                              Poland



                                                  6
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 11 of 16 PageID #: 5881




       NVIDIA Corporation Subsidiary Listed in 2018 10-K Report               Country
  29   NVIDIA Pty Limited                                                     Australia
  30   NVIDIA Semiconductor (Shenzhen) Co., Ltd.                              China
  31   NVIDIA Semiconductor Holding Company                                   Mauritius
  32   NVIDIA Semiconductor R&D (Tianjin) Co., Ltd.                           China
  33   NVIDIA Semiconductor Shenzhen Holding Company                          Mauritius
  34   NVIDIA Semiconductor Technical Service (Shanghai) Co., Ltd.            China
  35   NVIDIA Semiconductor Technology (Shanghai) Co., Ltd.                   China
  36   NVIDIA Singapore Development Pte. Ltd.                                 Singapore
  37   NVIDIA Singapore Pte Ltd                                               Singapore
  38   NVIDIA Switzerland AG                                                  Switzerland
  39   NVIDIA Technical Service (Beijing) Co., Ltd.                           China
  40   NVIDIA Technology UK Limited                                           England and Wales
  41   NVIDIA, Helsinki Oy                                                    Finland
  42   VC Worldwide Ltd.                                                      Virgin Islands, British

 D.I. 158, Ex. C.

        This list includes 42 subsidiaries and 22 countries. NVIDIA asserts that this list should

 have allowed Plaintiffs to determine that of these dozens of subsidiaries,



             . On the contrary, no rule or authority required Plaintiffs to parse this web of

 subsidiaries instead of relying on properly propounded discovery requests eliciting the role of the

 two relevant subsidiaries.

        NVIDIA also accuses Plaintiffs of a “lack of effort” because financial reports for

 NVIDIA Singapore can be purchased from the Singaporean government and importation records

 for NVIDIA Singapore can be located through a private subscription service. See D.I. 158 at 8–

 10. NVIDIA’s position appears to be that during the many months that NVIDIA delayed simply

 providing documentation regarding its

             , Plaintiffs should have purchased financial reports from 22 countries for all 42

 subsidiaries, and searched for importation records for all of them, rather than receiving

 responsive information from NVIDIA well before the deadline to amend the complaint. The



                                                  7
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 12 of 16 PageID #: 5882




 rules of amendment do not require Plaintiffs to search for a needle in a haystack, particularly

 when there are dozens of haystacks located throughout the world in the British Virgin Islands,

 the Cayman Islands, Mauritius, India, China, Hong Kong, Singapore, Canada, and elsewhere.

 Instead, Plaintiffs did what they were supposed to do—they requested importation records and

 supply chain documentation directly from NVIDIA Corporation on the first day of discovery.

 Ex. 3, at 19–20. Thus, NVIDIA has been obligated to produce this information to Plaintiffs for

 the entire discovery period, including for several months before the amendment deadline of

 December 2, 2019. Additionally, NVIDIA has insisted that “the fact that

                                                                       is confidential information,”

 Ex. 24 (emphasis in original), and that                                     is “confidential,” Ex.

 25. Thus, NVIDIA itself believes that this information cannot be discovered from public

 materials. NVIDIA cannot claim this information as confidential but then argue that Plaintiffs

 did not find it soon enough.

        C.      NVIDIA Will Not Be Unduly Prejudiced Because the Amended Complaint
                Asserts the Same Patents and Accuses the Same NVIDIA Products

        NVIDIA will not be unduly prejudiced by amendment because the substantive scope of

 the infringement and validity case will not change. Plaintiffs’ amendment will not add patents or

 different types of accused products. The proposed amended complaint is limited to the exact

 same series of infringing NVIDIA GPUs and SoCs accused in the original complaint. See Ex. 2

 (redline comparison), ¶¶ 66–72. This means that NVIDIA’s invalidity contentions, the parties’

 claim construction briefing, and the parties’ technical analyses of the accused products will all be

 the same—and completely unaffected by amendment. NVIDIA does not claim otherwise.

        NVIDIA also will not be unduly prejudiced because adequate time remains for discovery

 involving the subsidiaries, and adequate time remains for all parties to prepare for trial.



                                                   8
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 13 of 16 PageID #: 5883




 Discovery does not end until December 10, 2020. D.I. 25 ¶ 3(a). This amount of time is adequate

 because discovery from the subsidiaries will be focused on damages issues, primarily concerning

 non-technical information such as sales, delivery, importation, and distribution of the accused

 products. Trial does not begin until September 20, 2021, which is over a year away. Id. ¶ 16.

        The current schedule for discovery and trial is adequate for the additional reason that

 NVIDIA Singapore’s longtime director Mr. Michael Byron has already been identified by

 NVIDIA as a corporate witness in this case. Ex. 26 (6/18/2020 Email from C. Williamson); Ex. 1

 (Proposed Amended Compl.) ¶ 19. Plaintiffs anticipate that Mr. Byron ultimately will provide

 corporate testimony on behalf of both NVIDIA Singapore and NVIDIA Corporation, thereby

 streamlining discovery and trial.

        NVIDIA offers only two arguments regarding alleged undue prejudice. First, NVIDIA

 claims it would be prejudiced by amendment because



         .” D.I. 158 at 11–12. NVIDIA’s vague allegation of                   prejudice—

 unsupported by any declaration—does not establish that it would be unduly prejudiced by

 amendment. NVIDIA makes no showing that the remaining time in discovery would prevent it

 from adequately investigating               . Thus, the Court should reject NVIDIA’s

 unsubstantiated argument.

        Second, NVIDIA claims that it would be unduly prejudiced by amendment because

 adding two defendants would be “problematic” under the case schedule. Id. at 12. However, as

 explained above, this is incorrect because adequate time remains to obtain limited non-technical

 discovery from the subsidiaries, and for all parties to prepare for trial. NVIDIA references the

 need to serve the subsidiaries with the amended complaint, but this need always arises when new




                                                  9
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 14 of 16 PageID #: 5884




 defendants are added through amendment. Denying leave to amend because new defendants

 need to be served would be contrary to “the well-established rule that amendments should be

 liberally allowed.” Long v. Wilson, 393 F.3d 390, 401 (3d Cir. 2004). The same is true regarding

 NVIDIA’s hypothetical reference to a motion to dismiss. The hypothetical possibility of a

 motion to dismiss does not warrant denying leave to amend.

        Finally, NVIDIA ends its brief by including on the last page a throwaway request to

 “extend the exiting [sic] case schedule by, at a minimum, five months.” D.I. 158 at 13. The Court

 should decline to entertain NVIDIA’s unsubstantiated request because it is irrelevant to

 establishing any purported undue prejudice by NVIDIA and because it plainly violates this

 Court’s Local Rule 16.4. NVIDIA has not moved for an extension of any deadlines, and it has

 not provided any affidavit or certification in support of such an extension.

        The Court should reject NVIDIA’s improper extension request for the additional reason

 that NVIDIA included the request in its opposition brief merely as a ploy to try to obtain

 institution of inter partes review of the ’946 and ’231 patents at the Patent Trial and Appeal

 Board. On the very next day after filing its opposition brief in this Court on June 24 (D.I. 158),

 NVIDIA filed reply briefs with the PTAB arguing that IPR should be instituted because

 “Petitioner has requested at least a five month extension to the case schedule” in this Court. Ex.

 27 (reply brief for ’946 patent) at 2, Ex. 28 (reply brief for ’231 patent) at 2. Thus, NVIDIA

 included gratuitous language in its briefing to this Court to try to get an advantage elsewhere.

 This is an improper use of the Court’s resources and should be rejected.

 III.   CONCLUSION

        Plaintiffs respectfully request that the Court grant their motion for leave to amend.




                                                  10
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 15 of 16 PageID #: 5885




  Dated: July 1, 2020                   Respectfully submitted,

                                        FARNAN LLP

                                        /s/ Brian E. Farnan
                                        Brian E. Farnan (Bar No. 4089)
                                        Michael J. Farnan (Bar No. 5165)
                                        919 North Market Street, 12th Floor
                                        Wilmington, DE 19801
                                        Telephone:      (302) 777-0300
                                        Facsimile       (302) 777-0301
                                        bfarnan@farnanlaw.com
                                        mfarnan@farnanlaw.com

                                        Michael K. Plimack (admitted pro hac vice)
                                        Nitin Subhedar (admitted pro hac vice)
                                        Udit Sood (admitted pro hac vice)
                                        Michael E. Bowlus (admitted pro hac vice)
                                        Ziwei Song (admitted pro hac vice)
                                        COVINGTON & BURLING LLP
                                        Salesforce Tower
                                        415 Mission Street
                                        San Francisco, CA 94105-2533
                                        Telephone:    (415) 591-6000
                                        Facsimile:    (415) 591-6091
                                        mplimack@cov.com
                                        nsubhedar@cov.com
                                        usood@cov.com
                                        mbowlus@cov.com
                                        ksong@cov.com

                                        Robert T. Haslam (admitted pro hac vice)
                                        Thomas E. Garten (admitted pro hac vice)
                                        COVINGTON & BURLING LLP
                                        3000 El Camino Real
                                        5 Palo Alto Square
                                        Palo Alto, CA 94306-2112
                                        Telephone:    (650) 632-4700
                                        Facsimile:    (650) 632-4800
                                        rhaslam@cov.com
                                        tgarten@cov.com

                                        Matthew Phelps (admitted pro hac vice)
                                        COVINGTON & BURLING LLP
                                        The New York Times Building
                                        620 Eighth Avenue



                                      11
Case 1:19-cv-00861-RGA Document 163 Filed 07/08/20 Page 16 of 16 PageID #: 5886




                                        New York, NY 10018-1405
                                        Telephone:  (212) 841-1000
                                        Facsimile:  (212) 841-1010
                                        mphelps@cov.com

                                        Attorneys for Plaintiffs




                                      12
